Citation Nr: 0016243	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-48 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
ST. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating action by the RO in 
New York, New York, that denied service connection for a back 
disorder.  In January 1997 the veteran failed to appear for a 
Board hearing which had been scheduled at the RO.  

In March 1997, this case was remanded to the RO for further 
evidentiary development.  At the time of the March 1997 
remand, there was no requirement that the Board make a 
specific finding and conclusion regarding the well 
groundedness of the veteran's claim for service connection 
for a back disability.  Nonetheless, it is apparent that, at 
the time of the March 1997 remand, the veteran's claim for 
service connection for a back disability was well grounded.  
There was clinical evidence of  back symptoms during service, 
there was evidence of back pain during a January 1991 VA 
medical examination, and an MRI of February 1993 revealed 
disc herniation at L5-S1.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  

The veteran subsequently moved to Florida and her claim was 
therefore transferred to the RO in ST. Petersburg, Florida.  
The case is again before the Board for appellate 
consideration at this time.  


REMAND

In its remand of March 1997, the Board instructed the RO to 
obtain clinical records of additional VA outpatient treatment 
for a back disorder.  Such records were thereafter obtained 
by the RO and associated with the claims folder.  

In the March 1997 remand the Board also instructed the RO to 
afford the veteran VA orthopedic and neurological 
examinations to ascertain the nature and etiology of the 
veteran's back disability.  The RO was also instructed to 
obtain a copy of the letter from the VA medical facility to 
the veteran informing her of the date, time, and place of 
these examinations, and to associate this document with the 
claims folder.  

The record contains computer-generated documents from VA 
medical facilities, which reveal that the veteran failed to 
report for VA orthopedic and neurological examinations 
scheduled in April 1998 and June 1998.  In March 1999 a 
computer generated message states that VA orthopedic and 
neurological examinations were cancelled due to "incorrect 
jurisdiction".  In April 2000 a further computer generated 
message states the veteran failed to report for VA orthopedic 
and neurological examinations.  However, the record does not 
contain a copy of any letter from a VA medical facility to 
the veteran, informing her of the time, date, and location of 
any of these examinations.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following action:  

1. The veteran should again be scheduled 
for VA orthopedic and neurological 
examinations to ascertain the nature 
and etiology of her current back 
disorder.  The RO must instruct the 
medical facility to furnish a copy or 
copies of all letters to the veteran 
notifying her of the date(s), time(s) 
and places to report for the 
examination(s) for inclusion in the 
claims folder.  When obtained this 
letter(s) must be placed in the claims 
folder by the RO.  If the veteran 
reports for the examination(s), all 
clinical findings should be reported 
in detail.  The claims folder must be 
made available to the examining 
physicians so that the examining 
physicians may study the pertinent 
clinical records in detail.  The 
physicians should also state that they 
have reviewed the claims folder in 
their reports of their examinations.  
Following their examinations and a 
careful review of the claims folder, 
the examining physicians should 
correlate their findings, and express 
a medical opinion as to whether it is 
at least as likely as not that the 
currently demonstrated back disorder 
is related to an incident in military 
service, specifically an injury 
sustained in March 1990, or whether it 
was otherwise present in service.  

2. Then, the RO should review the claims 
folder and ensure that all the 
aforementioned development action has 
been completed.  If any development is 
incomplete, appropriate corrective 
action should be taken.  

3. The RO should then review the record 
and readjudicate the veteran's claim 
for service connection on the basis of 
all the evidence of record.  If the 
claim remains denied, the veteran and 
his representative should be afforded 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board, if otherwise 
appropriate.  

No action is required of the veteran until she is otherwise 
notified.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




